Wyly, J.,
dissenting. I can not concur in the opinion of the majority of the court on the question presented in this case, to wdt: Whether a note given for the hire of slaves before emancipation can be collected in the courts of this State.
Contracts for the sale of jmrsons can not bo enforced under article 128 of the constitution, and under the settled jurisprudence of this State; but our constitution and our jurisprudence will be searched in vain to find any prohibition whatever against the enforcement of contracts of the character herein presented. But it is argued that the contract of hire is analogous to that of sale, and as the high behest of the sovercigmpower, which is without control, has emancipated slaves, its force destroyed all obligations depending for their efficacy upon the the existence of laws maintaining slavery.
*303I can not admit tlao correctness of tho proposition. The contract of' hire is not a species of sale; it differs from it as widely as it is poss'.ble for one class of contracts to differ from another.
When the note sued on was given, the services had been rendered under the contract of hire, .the defendant ‘having received full and complete consideration.
The contract evidenced by the note did notin the least depend upon the continued existence of slavery. Whether the laws would tolerate-the institution of slavery for a limited or indefinite period after the term of hire had elapsed, could in no manner concern the defendant, ft could have no possible bearing, on his obligation, which had become absolute. No eviction by emancipation could affect tho valuable consideration already received by him in the services of the slaves which he had hired from the plaintiff.
The consideration of the note was labor performed, a consideration as valuable as that of borrowed money, or any other, necessary to-make a contract valid, After the services had been rendered, tho obligation to pay the price became absolute, and whether the owner of the slaves -was subsequently evicted on account of defective title, or-from any other cause, it did not in the least affect the consideration already received. The continued existence of slavery could add nothing to the advantage of tho hirer, who had already enjoyed the-benefits of the services he contracted for.
The object of the contract of sale is the ownership of the slavcs-and their children, and it may well be said that the parties to such au agreement contracted with reference to the continued existence of slavery. But, in making the note sued on, the parties merely contracted for the-purpose of liquidating a debt, the consideration of which had already been received.
In reference to the contract of sale, it has been argued, with some force, and there is equity in it, that as slavery lay at tho foundation of the.contract, when there was an intervention of paramount power rendering it impossible, by emancipation, for the intention and purposes of the contract to be carried out, both parties should bo released. This argument has no application to the contract before us. The defendant, who has already received the services he contracted for,, can make no appeal to equity.
I can sec no possible reason for refusing to enforce the contract before us. Certainly, the framers of our constitution did not intend to prohibit the courts from doing so, because they took cafe to consider the slave question, and they deemed it necessary only to prohibit the enforcement of contracts for the sale of persons; there was no .inhibition applied to the existing contracts of hire. It is well known that no prohibitory law can bo extended by-implication. It must be construed strictly. Whether the contract of hire resembles the contract *304-of sale or not, it is quite certain that article 128 of the constitution •can not be legitimately applied to prohibit its enforcement.
Immorality is the only ground — it is the only position having the merit of plausibility — which the defendant can take in his defense. And that is not a substantial one. Although it has not been urged by the defendant, I deem it proper to give it some consideration.
The hiring, in the case before us, occurred before emancipation. The laws then in force, and forming a part of" the contract, declared it lawful to hire slaves. It was then just as legal to hire slaves as to rent land, or make any other contract for the use of another’s property, Our codes are filled with articles on the subject of slavery. Our jurisprudence is filled with cases in which contracts for the hire of slaves have been adjudged lawful and obligatory. After hundreds and thousands of decisions embraced iu our reports, can this court now say that it was not lawful to hire slaves before the rebellion? After -enforcing contracts of this character in a uniform current of decisions for over fifty years, can this court consistently say that the contract; before us, made under the same laws as those which have already so ■often received its sanction, is a contract that was immoral — that it was reprobated by law? Surely not. We can not say that our illustrious predecessors degraded- this tribunal by encouraging immorality — by hearing guilty suitors, and by entertaining and enforcing contracts reprobated by law. But, it is said, the law has been changed since «mancipation, and it is now immoral to hire a person as a slave. So it is. But does the law upon this question, since emancipation, have effect upon contracts made before emancipation? Is the validity of the contract, or its morality to be tested by the laws now in force, or those in force when it was entered into ? What laws entered into and formed part of the contract of hire in this case, which was before emancipation ? Was it the then existing laws, or those that have been passed since? The question scarcely needs an answer. When the «ontract was made, the laws then iu force were necessarily a part thereof, as far as not modified by the parties. And if it was then moral and valid, which it was, the contract ever afterwards remained moral and obligatory. This is elementary. The validity of a contract — and of courso it could not be valid without being moral — must be determined by the laws in force at the time it was entered into. It can not be tested by posterior laws. This has undoubtedly, over and over again, been declared by this court, and by the courts of every nation in the civilized world.
Can we now say that the principle I have mentioned is not correct, and that a contract, moral and valid at the time it was made, may become invalid and immoral by posterior laws ? I think not. I think the doctrine of immorality is unsound and inapplicable.
To my mind it is manifest that the note before us, which was given *305prior to emancipation, for services already rendered, was not affected by tlie subsequent abolition of slavery: it did not depend for its validity upon tlie continued existence of slavery, and it did not fall witli that institution. Tbe President of the United States emancipated slaves, in the exercise of bis war power. It was an incident to tlie war power confided to him, and in bis proclamation lie expressly declared it as a war measure. Did tbe exercise of a war measure, in the midst of tbe great rebellion, abolishing slavery, necessarily destroy tlie contract before us? Was its destruction an incident of tbe war l>o\vcr? Was it in any manner necessary to suppress tbe rebellion? I think not. I believe that the contract before us was not destroyed by tbe high behest of tbe sovereign power; and in issuing bis proclamation of emancipation, tbe President of tbe United States never designed impairing tbe obligations of contracts of this character.
Whore tlie contract is not tainted with immorality, and where there is no inhibition by paramount authority, it should be enforced by tbe courts of this State.
I therefore feel constrained to dissent from the opinion of tbe majority of tbe court in this case.